DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/09/2020. Claims 1-12 are pending and examined below. 

Claim Objections
Claim 1 and 10 is objected to because of the following informalities:  
Regarding claim 1, the claim recites the limitation “…a light sensitive medium, the light sensitive medium responsive to emit light responsive to the optical source, the emitted light based on a gaseous diffusion through the light sensitive medium…;”, should be changed to “…a light sensitive medium, the light sensitive medium emits light in response to the optical source, the emitted light based on a gaseous diffusion through the light sensitive medium…;” for better clarity.
Regarding claim 10, the claim recites the limitation “wherein the logic is configured to compare the received red light to a quenching effect of an oxygen concentration, the quenching effect increasing with the oxygen concentration”. However, claim 10, depends on claim 1, and claim 1 does not recite a red light creating an antecedent basis issue. For the purposes of examination claim 10 depends on claim 7 so as to resolve the antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070172392 A1 (hereinafter referred to as “Sen”).
Regarding claim 1, Sen, an apparatus, system, and method for tissue oximetry, teaches a gas measurement device (abstract), comprising:
an optical source (142; paragraphs [0052]-[0060]; Figures 8A, 8B, 9);
a light sensitive medium (138; paragraphs [0052]-[0060]; Figures 8A, 8B, 9), the light sensitive medium responsive to emit light responsive to the optical source, the emitted light based on a gaseous diffusion through the light sensitive medium (paragraphs [0052]-[0060]; Figures 8A, 8B, 9);
a receptor disposed for receiving the emitted light (144; paragraphs [0052]-[0060]; Figures 8A, 8B, 9); and
a circuit including logic coupled to the receptor for computing a quantity of the gaseous diffusion based on the emitted light (coupled to a computer (which has a processor) to determine a partial pressure of oxygen; paragraphs [0052]-[0060]; Figures 8A, 8B, 9).
 Regarding claim 2, Sen teaches wherein the light sensitive medium is adapted for communication with a gaseous diffusion source for receiving the gaseous diffusion (paragraphs [0052]-[0060]; Figures 8A, 8B, 9).
Regarding claim 3, Sen teaches further comprising a collection medium adapted to engage a surface for coupling the light sensitive medium to a source of the gaseous diffusion, the collection medium directing diffused gases from the surface to the light sensitive medium (140; paragraphs [0052]-[0060]; Figures 8A, 8B, 9).
Regarding claim 4, Sen teaches wherein the collection medium is a planar epidermal patch adapted for receiving the gaseous diffusion (140; paragraphs [0052]-[0060]; as shown in Figures 8A, 8B, 9).
Regarding claim 5, Sen teaches wherein the light sensitive medium is a sensing film adapted for adherence to an epidermal surface and responsive to gaseous diffusion from the epidermal surface (138; paragraphs [0052]-[0060]; as shown in Figures 8A, 8B, 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen as applied to claim 5 above, and further in view of US 20190150811 A1 (cited in the IDS; hereinafter referred to as “Evans”).
Regarding claim 6, Sen does not explicitly teach wherein the light sensitive medium has a photoluminescent response and an oxygen based decay responsive the diffusion source for emitting a red light inversely proportional with a partial pressure of oxygen in the gaseous diffusion.
However, Evans, a system and method of optical transcutaneous oxygenation monitoring, teaches wherein the light sensitive medium has a photoluminescent response (paragraph [0012]-[0014],[0025], [0054]-[0058]) and an oxygen based decay responsive the diffusion source for emitting a red light inversely proportional with a partial pressure of oxygen in the gaseous diffusion (paragraphs [0054]-[0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, to have the light sensitive medium emit red light, as taught by Evans, because doing so provides an effective light wavelength for measuring partial pressure oxygen concentration.
Regarding claim 7, Sen teaches the sensing film, but does not explicitly teach wherein the sensing film includes an oxygen sensitive luminophore for exhibiting an emission of red light based on a partial pressure of oxygen diffused through at least a portion of the sensing film.
However, Evans, a system and method of optical transcutaneous oxygenation monitoring, teaches wherein the sensing film includes an oxygen sensitive luminophore for exhibiting an emission of red light based on a partial pressure of oxygen diffused through at least a portion of the sensing film (paragraph [0012]-[0014],[0025], [0054]-[0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, to have the light sensitive medium emit red light, as taught by Evans, because doing so provides an effective light wavelength for measuring partial pressure oxygen concentration.
Regarding claim 8, Sen, in view of Evans, teaches wherein the sensing film is a thin film of a luminescent material (paragraphs [0038], [0051]-[0054]; as taught by Sens; paragraphs [0012]-[0014]; as taught by Evans).
Regarding claim 10, Sen, in view of Evans, teaches wherein the logic is configured to compare the received red light to a quenching effect of an oxygen concentration, the quenching effect increasing with the oxygen concentration (paragraph [0012]-[0014],[0025], [0054]-[0058]; as taught by Evans).
Regarding claim 11, Sen, in view of Evans, teaches wherein the logic includes a mapping of luminescent diminution for an increasing oxygen availability, defined by a partial pressure of oxygen, that indicates the transcutaneous oxygen diffusing through the dermal (skin) surface (paragraph [0012]-[0014],[0025], [0054]-[0058]; as taught by Evans).
Regarding claim 12, Sen does not explicitly teach further comprising a readout and digitizing circuit coupled to the receptor, the logic further coupled to the digitizing circuit for receiving an intensity and duration of the emitted light.
However, Evans teaches further comprising a readout and digitizing circuit coupled to the receptor, the logic further coupled to the digitizing circuit for receiving an intensity and duration of the emitted light (paragraph [0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, to receive an intensity and duration of emitted light, as taught by Evans, because doing so allows the user to know the optical signal input parameters when measuring for partial pressure oxygen concentration.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen, in view of Evans, as applied to claim 7 above, and further in view of US 20160159842 A1 (hereinafter referred to as “Evans ‘842”).
Regarding claim 9, Sen, in view of Evans, does not explicitly teach wherein the sensing film is a thin film including at least one of platinum porphyrin (Pt-porphyrin) or rubidium.
However, Evans ‘842 teaches wherein the sensing film is a thin film including at least one of platinum porphyrin (Pt-porphyrin) or rubidium (paragraph [0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sen, in view of Evans, to use platinum porphyrin, as taught by Evans ‘842, because doing so provides a sensing film material capable of being used to measure partial pressure oxygen concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791